WHITING, P. J.
(oo'ifcurring speidlailly). I am of the opinion thlat, in ki'slbrricting the jury upon the amount of offset to whii'ch the defendlant was entitled, which; offset wa!s based on the profits dlu'e diefendianit from shies by .plaintiff in territory covered 'by dlelfenidJanit’s c'onfcratt, the trial clohrt erred in not directing tire jury: That they must '.bake into aCCousmt the io per cent, of the safe price which, under the contract, wlas to go to plaintiff wlhleUe slates were made by a special salesman.; and that they must take into account the expenses of such satesman. But while it was error to give such instruction, without modification, 3ret it is not reversible arrioir, as plaintiff did' mot ask for any modification of instruction given, and it is clear from the whole record! that plaintiff tried this cause upon the basic proposition that defendant hiaicli no night of recovery -at all for profits upon sale's made by plaintiff.